 530DECISIONSOF NATIONAL LABOR RELATIONS BOARDinitiation fees uniformly required as a condition of acquiring or retaining member-ship,and bythreatening to causethe Companyso to discriminate,the RespondentUnion, a labor organization,has engaged and is engaging in unfair labor practices-within the meaning of Section 8 (b) (2) and(1) (A) of the Act.2.Theseunfairlaborpractices affect commerce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]APPENDIXNOTICE TO ALL EMPLOYEES or BRUNSWICK-BALKS-CALLENDER COMPANY AND TOALL MEMBERS OF UNITED BROTHERHOOD OF CARPENTERS AND JOINERS OF AMER-ICA, MILLMEN's LOCAL 824, AFLPursuant to the recommendations of a Trial Examiner of the National Labor Rela-tions Board, and in order to effectuate the policies of theLaborManagement Rela-tionsAct, we herebygive notice that:WE WILLNOT cause or attempt or threaten to cause Brunswick=Balke-Callender Company to discharge or otherwise discriminate against any em-ployee in respect to whom membership in our Union has been denied or termi-nated on some basis other than failure to tender the periodic dues and initiationfees uniformly required as a condition for acquiring or retaining membership;nor will we cause or attempt to cause such Company to discharge or otherwisediscriminate against any employee in violation of Section 8 (a) (3) of theNational LaborRelations Act.WE WILL NOTin any like or related manner restrain or coerce employees ofthe above-named Company in the exercise of rights guaranteed in Section 7 ofthe Act.WE WILL makeEugene Beauchamp whole for any loss of pay resulting fromthe discrimination against him.WE WILL notifytheBrunswick-Balke-CallenderCompany and EugeneBeauchamp,in writing, that we have no objection to its reinstating him to theposition he occupied at the time of his discharge on September 15, 1954, andthat we request that the Company do so.UNITED BROTHERHOOD OF CARPENTERS AND JOINERS OFAMERICA, MILLMEN'sLOCAL 824, AFL,Labor Organization.Dated---------------- By----------------------------------------------(Representative)(tle)This noticemust remain postedfor 60 daysfrom the date hereof,and must not- bealtered, defaced,or coveredby anyother material.Westinghouse Electric CorporationandArthur L. Herman andB. George Budd,PetitionersandLocal 456, International Unionof Electrical, Radio&Machine Workers,AFL-CIO.,Cage No.2-RD-296. Feb 'nary23,1956DECISIONON APPEALOn September 30,1955, the Petitioners filed a petition with the Re-gional Director for the Second Region, seeking to decertify the Unionas the collective-bargaining representative of approximately 22 pro-fessional employees currently represented by the Union as'part of aI The AFL and CIO having merged since the initiation of this proceeding,we are amend-ing the designation of the Union accordingly.115 NLRB No. 87. WESTINGHOUSE ELECTRIC CORPORATION531larger unit of office clerical, technical, and professional employees'On November 2, 1955, the Regional Director dismissed the petition onthe ground that the unit in which the Petitioners sought a decertifica-tion election was inappropriate.3Pursuant to the Board's Rules andRegulations, the Petitioner filed a timely appeal from the RegionalDirector's dismissal of the petition, asserting in substance that underSection 9 (b) (1) of the Act, the Board was required to direct a de-certification election among the professional segment of a combinedunit of professional and nonprofessional employees.Thereafter, theUnion filed a statement in support of the dismissal of the petition.For the reasons set forth hereinafter, the Regional Director's dismissalof the petition is sustained.OPINIONThe issues presented by this appeal are whether the Board has dis-cretionary authority to determine the appropriate unit in a decertifica-where the existing unit includes professionalemployees, and, if so, how that discretionary authority should be exer-cised.The Board's authority to determine the appropriate unit ina decertification proceeding, and the limits upon the exercise of thatauthority, are derived from Section 9 (a), (b), and (c) (1) of theAct, which provides in pertinent part :Sec. 9. (a) Representatives designated or selected for the pur-poses of collective bargaining by the majority of the employeesin a unit appropriate for such purposes, shall be the exclusiverepresentatives of all the employees in such unit for the purposesof collective bargaining.. ,. .(b)The Board shall decide in each case whether, in order toassure to employees the fullest freedom in exercising the rightsguaranteed by this Act, the unit appropriate for the purposesof collective bargaining shall be the employer unit, craft unit,plant unit, or subdivision thereof :Provided,That the Boardshall not (1) decide that any unit is appropriate for such purposesif such unit includes both professional employees and employeeswho are not professional employees unless a majority of such pro-fessional employees vote for inclusion in such unit... .(c) (1) Whenever a petition shall have been filed, in accordancewith such regulations as may be prescribed by the Board-(A) by an employee or group of employees or any individ-ual or labor organization acting in their behalf alleging that' The Union was previously certifiedas therepresentative of the combined office cleri-cal, technical,and professional unit, following the holding of a separate election amongthe professionalemployeesdesignatedin the petition.SeeWestinghouse Electric Corpora-tion,89 NLRB 8, 33-356 The Regional Director's action wasconsistent with the Board's decision inGreat FallsEmployers Council, Inc.,114 NLRB 370. , 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDa substantial number of employees .... (ii) assert that theindividual or labor organization, which has been certified or isbeing currently recognized by their employer as the bargain-ing representative, is no longer a representative as defined insection 9 (a) .. .the Board shall investigate such petition and if it has reasonablecause to believe that a question of representation affecting com-merce exists shall provide for an appropriate hearing upon duenotice. . . . If the Board finds upon the record of such hearingthat such a question of representation exists, it shall direct anelection by secret ballot and shall certify the results thereof.As the Board has previously pointed out, Section 9 (c) (1) (A)(ii) of the Act does not require the Board to conduct a decertificationelection on the basis of a petition which seeks to raise a question con-cerning representation with respect to only part of an existing Unit .4Rather, as is clearly evident from the statutory language, that sectionof the Act was designed to provide a method for determining whetheran existing unit of employees desire to continue theircurrentrepre-sentation, and the Board is required to conduct an election thereunderonly when a question is raised concerning such current representationin the existing unit.Although the Board has, prior to its decision inCampbell Soup Company, supra,directed decertification elections inonly a segment of an existing unit, such action was, as the Boardclearly indicated in theIllinois Bell Telephone Companycase,supra,the result of a policy determination and not of a statutory mandate.Similarly, there is nothing in Section 9 (b) (1) which requires theBoard to conduct an election on the basis of the petition filed in thiscase.That section does not require the Board under any and all cir-cumstances to conduct an election, but only circumscribes the Board'sdiscretion to determine the appropriate unit when an election is beingsought in a unit including professional employees.Accordingly, asno such election is sought herein, there is no occasion to consider theprovisions of Section 9 (b) (1) pertaining to the separate polling ofprofessional employees.'We conclude, therefore, that no statutorymandate requires the Board to direct a decertification election in onlya segment of an existing unit, even though the employees in that seg-ment are professional employees.Nor; in our opinion, are there are policy considerations which wouldwarrant according the professional segment of an existing unit dif-ferent treatment from that accorded either craft employees 6 or tech-4 E g., Campbell Soup Company,111 NLRB234, 235;Illinois Bell Telephone Company,77 NLRB 1073, 1076.cWorden-Allen Company,99NLRB 410,relied on by the Petitioners,is thereforeinapposite.Campbell Soup Company,supra. CURTISS CANDY COMPANY533,nical employees? who are part of a larger unit.As the Board pointedout in theCampbell Soupcase, it has traditionally been reluctant todisturb an existing bargaining relationship in the absence of a statu-torymandate or overriding policy considerations to the contrary.'The Board also pointed out in that case that, although the desirabilityof according specialized representation to specialized groups of em-ployees is sufficient to warrant disrupting an existing relationshipwhen separate representation is sought, such considerations are notoperative in a decertification proceeding which does not result in sepa-raterepresentationfor purposes of collective bargaining.Conse-quently, the Board there concluded that in a decertification proceed-ing no considerations of policy were sufficiently strong to warrant dis-rupting the existing bargaining relationship.The considerations which the Board found controlling in theCamp-bell Soupcase are equally applicable here, where the direction of anelection which the Act does not require would not result in the sepa-raterepresentationof the specialized interests of the professional em-ployees.Such a conclusion is, moreover, consistent with the expres-sion of congressional concern that professional employees be accordedthe right to select specialized representation of their specialized in-terests and the absence of any concern that they be accorded any rightto disrupt an existing relationship solely for the purpose of being un-represented.9We conclude, accordingly, contrary to the contentionof the Petitioners, that in dismissing the petition herein, the RegionalDirector properly applied the principle of theCampbell Soupcase.to7 Standard Oil Company of California,113 NLRB 475.8 See, e gAmerican Dyewood Company,99 NLRB 78, for an instance in which theBoard declined to disturb an existing bargaining relationship, even though the existingunit was one in which the Board could not have directed an electionSee alsoAmericanPotash & Chemical Corploration,107 NLRB 1418, 1422.9 See House Rpt No. 245 on H. R. 3020, 80th Cong., 1st Sess., p. 37; Senate Rpt. No.105 on S. 1126, 80th Cong., 1st Sess , pp 11, 25; House Conf. Rpt. No. 510 on H. R. 3020,80th Cong., 1st Sess., pp. 36, 47. See also remarks of Senator Taft, 93 Cong Rec. 3836,6442 , remarks of Senator Ellender, 93 Cong. Rec. 4143 ; extension of remarks of SenatorBall, 93 Cong. Rec App A2252.10 In view of the basis for our conclusion, the alleged substantial turnover among theprofessional employees in the unit is immaterial.Curtiss Candy CompanyandUnited Packinghouse Workers ofAmerica,AFL-CIO,Petitioner.Case No. 13-RC-4600.Febru-ary 23,1956DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Raymond A. Jacobson, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.115 NLRB No. 86.